MEMORANDUM **
Betty Ledesma appeals pro se the district court’s judgment following a bench trial in Ledesma’s action alleging employment discrimination based on race, religion and retaliation. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we dismiss.
On appeal, Ledesma challenges the district court’s findings of fact and conclusions of law in favor of the defen*774dant. Ledesma failed, however, to provide this court with a trial transcript. We may dismiss an appeal if the appellant fails to provide this court with a transcript of the district court proceedings. See Syncom Capital Corp. v. Wade, 924 F.2d 167, 169 (9th Cir.1991) (per curiam); Thomas v. Computax Corp., 631 F.2d 139,141-42 (9th Cir.1980) (dismissing pro se appellant’s appeal for failure to provide a transcript). Without a transcript of the trial proceedings, this court cannot review Ledesma’s claims of error. Accordingly, we dismiss Ledesma’s appeal.
We decline to consider issues raised by Ledesma for the first time on appeal. See Int’l Union of Bricklayers v. Martin Jaska, Inc., 752 F.2d 1401, 1404 (9th Cm. 1985).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9 th Cir. R. 36-3.